Examiners Comment
Applicant’s 02/09/2022 submission of an IDS and Terminal Disclaimer have been considered and entered.  

The 03/22/2022 Acceptance of the 02/09/2022 Terminal Disclaimer obviates the rejections set forth in the previous Office actions.  Accordingly said rejections are withdrawn.

REASONS FOR ALLOWANCE

The Examiner carefully reviewed the prior art cited in the attached 02/09/2022 IDS and maintains the reasons for allowance set forth in the previous 02/24/2022 Notice of Allowance, incorporated herein.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 02/09/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                            
20220323

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665